IN THE SUPREME COURT OF THE STATE OF NEVADA


                    ANNA CHERUBINI,                                        No. 70562
                                            Appellant,
                                  vs.
                    THE STATE OF NEVADA,
                                      Respondent.                                  FILED
                                                                                    JUL 0 7 2016
                                                                                       EifrIL IPP E MA N
                                                                                                      -    u
                                          ORDER DISMISSING APPEAL                              LER



                                This is a pro se appeal from a district court order affirming a
                    conviction from the justice court. Eighth Judicial District Court, Clark
                    County; Rob Bare, Judge.
                                Our review of this appeal reveals a jurisdictional defect.
                    Specifically, appellant's case arose in the justice court. The district court
                    has final appellate jurisdiction over a case arising in the justice court.
                    Nev. Const. art. 6, § 6; Tripp a. City of Sparks, 92 Nev. 362, 363, 550 P.2d
419, 419 (1976). Accordingly, we conclude that we lack jurisdiction to
                    consider this appeal, and we
                                ORDER this appeal DISMISSED.




                    Douglas                                    Gibbon's




SUPREME COURT
      OF
    NEVADA


(0) 1947A artedx,
                                                                              Ro -,,,240L3
                       cc: Hon. Rob Bare, District Judge
                        •   Anna Cherubini
                            Attorney General/Carson City
                            Clark County District Attorney
                            Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(Op 1947A    491/bVP
                                                             2